UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2436



SINTESIA LANI SUTANTO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-281-638)


Submitted:   April 27, 2005                 Decided:   May 19, 2005


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Yueh-Mei-Wu Rowan, ROWAN & ASSOCIATES, P.C., Fairfax, Virginia;
Arnedo S. Valera, LAW OFFICES OF ARNEDO S. VALERA, Fairfax,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, James Hunolt, Senior Litigation Counsel, Teresa A.
Wallbaum, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Sintesia Lani Sutanto, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming, without opinion, the Immigration Judge’s

(IJ) denial of her application for asylum, withholding of removal

and   protection      under       the   Convention   Against    Torture   (CAT).*

Sutanto challenges the IJ’s finding that she failed to meet her

burden of proof to qualify for asylum.

               To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”             INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992).          We have reviewed the evidence of record and

conclude that Sutanto fails to show that the evidence compels a

contrary result.       Additionally, to the extent that Sutanto claims

that the Board's use of the summary affirmance procedure as set

forth     in    8   C.F.R.    §    1003.1(e)(4)      (2004)    was   improper   or

impermissible, we find that this claim is squarely foreclosed by




      *
      We note that Sutanto fails to challenge the IJ’s denial of
her application for withholding of removal and protection under the
CAT. In any event, we lack jurisdiction over any challenge to the
denial of withholding of removal and protection under the CAT
because Sutanto failed to properly exhaust these claims in her
appeal to the Board. See 8 U.S.C. § 1252(d)(1) (2000); Asika v.
Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125
S. Ct. 861 (2005).

                                         - 2 -
our decision in Blanco de Belbruno v. Ashcroft, 362 F.3d 272 (4th

Cir. 2004).

     Accordingly, we deny the petition for review.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -